DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 and 18-20 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Chehab et al (US 2011/0025979 A1).
Re claim 1, Chehab et al teaches a contact lens with a plurality of marks for indicating a position of the contact lens and a rotation of the contact lens while the contact lens is positioned on an eye of a user, wherein the plurality of marks includes at least one mark that is scribed on the contact lens (see paragraph 0030).
Re claim 2, Chehab et al teaches wherein the plurality of marks includes a first set of one or more marks for indicating the position of the contact lens (see paragraph 0030).
Re claim 3, Chehab et al teaches wherein the first set of one or more marks includes a mark positioned adjacent to a center of the contact lens (see figure 1 marks).
	Re claim 4, Chehab et al teaches wherein the plurality of marks includes a second set of one or more marks for indicating the rotation of the contact lens (see figure 1 multiple marks on the lens).
	Re claim 5, Chehab et al teaches wherein the second set of one or more marks includes a mark positioned at least partially within an area corresponding to a pupil of the eye (see figure 1 marks).
	Re claim 6, Chehab et al teaches wherein the scribed mark is located on an anterior surface of the contact lens (see paragraph 0020).
	Re claim 7, Chehab et al teaches wherein the anterior surface of the contact lens includes a region having a convex surface (contact lens abstract designed to fit cornea).
	Re claim 8, Chehab et al teaches wherein the plurality of marks includes at least one mark that is positioned on the contact lens without using a dye (see paragraph 0020).
	Re claim 9, Chehab et al teaches the method comprising: obtaining a first contact lens (see paragraph 0030); and forming one or more indentations on the first contact lens for indicating a position of the contact lens and a rotation of the contact lens (see paragraph 0030).
	Re claim 10, Chehab et al teaches wherein forming the one or more indentations on the first contact lens includes scribing the one or more indentations on the first contact lens (see paragraph 0020). 
	Re claim 11, Chehab et al teaches wherein obtaining the first contact lens includes: obtaining a substrate (see paragraph 0030); and removing one or more portions of the substrate to obtain the first contact lens (see paragraph 0030).
	Re claim 12, Chehab et al teaches wherein: the one or more indentations are formed on an anterior surface of the first contact lens (see paragraph 0030).
	Re claim 13, Chehab et al teaches a device, comprising: a light source for providing light to an eye so that at least a portion of the light is returned to the device (see paragraphs 0030-0039); and a first image sensor positioned to image a pupil region of the eye for capturing a shadow of one or more marks on a contact lens positioned on the eye (see paragraph 0030-0039).
	Re claim 14, Chehab et al teaches further comprising: a wavefront sensor (see paragraph 0014) that includes: one or more lenses positioned to receive the returned light (see paragraph 0014 feature of COAS sensor); an array of lenses that is distinct and separate from the one or more lenses, the array of lenses being positioned to focus at least a portion of the light received by the one or more lenses (see paragraph 0014 feature of COAS sensor); and a second image sensor positioned to receive the light focused by the array of lenses (see paragraph 0014 feature of COAS sensor).
	Re claim 15, Chehab et al teaches a beam steerer positioned to allow at least a portion of the returned light to propagate toward the first image sensor and allow at least a portion of the returned light to propagate toward the second image sensor (see paragraph 0014 feature of COAS sensor).
	Re claim 18, Chehab et al teaches one or more communication interfaces for sending information based on images obtained by the first image sensor and the second image sensor to an electronic device that is located remotely from the device for fabrication of a contact lens (see paragraph 0014 feature of COAS sensor).
	Re claim 19, Chehab et al teaches a method, comprising: providing light to an eye wearing a contact lens with one or more marks (see paragraphs 0030-0039); receiving at least a portion of the light returned from the eye (see paragraphs 0030-0039); and imaging the received light to form an image with respective shadows of the one or more marks (see paragraphs 0030-0039).
	Re claim 20, Chehab et al teaches determining a position and a rotation of the contact lens on the eye based on the image with respective shadows of the one or more marks (see paragraphs 0030-0039).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chehab et al (US 2011/0025979 A1) in view of JP 2005501587 A.
	Re claim 16, Chehab et al does not explicitly disclose the beam steerer includes a partial reflector.
	However JP 2005501587 A discloses the beam steerer includes a partial reflector (see numeral 150)
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Chehab et al to include the beam steerer includes a partial reflector as taught by JP 2005501587 A for the predictable result of improved optical resolution (see 0013)
	Re claim 17, Chehab et al does not explicitly disclose the beam steerer includes a movable reflector.
	However JP 2005501587 A discloses the beam steerer includes a movable reflector.
Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Chehab et al to include the beam steerer includes a movable reflector as taught by JP 2005501587 A for the predictable result of improved optical resolution (see 0013)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/Primary Examiner, Art Unit 2872